             IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
               Plaintiff,                           4:18-CR-3088
    vs.
                                                       ORDER
MAGDALENA CASTRO BENITEZ,
               Defendant.


    IT IS ORDERED that:

    1.    The Joint Motion to Continue Sentencing (filing 506) is granted.

    2.    Defendant Magdalena Castro Benitez’s sentencing is continued to
          August 7, 2019, at 11:00 a.m., before the undersigned United
          States District Judge, in Courtroom No. 1, Robert V. Denney
          United States Courthouse and Federal Building, 100 Centennial
          Mall North, Lincoln, Nebraska. The defendant shall be present at
          the hearing.

    Dated this 12th day of April, 2019.

                                          BY THE COURT:


                                          John M. Gerrard
                                          Chief United States District Judge
